Citation Nr: 1118328	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for ulcerative colitis.

2. Entitlement to a total disability rating for individual unemployability (TDIU) due to ulcerative colitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, granted service connection for ulcerative colitis and assigned an initial rating of 30 percent, effective May 13, 2002.  In February 2009 the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in July 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.  

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for ulcerative colitis, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service- connected disability).  For reasons expressed below, the Board has also characterized the appeal as encompassing the matter of the Veteran's entitlement to a TDIU due to ulcerative colitis.

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

In the February 2011 Informal Hearing Presentation (IHP), the Veteran's representative alleges that the Veteran does not engage in substantially gainful employment and has been unable to work for several years due to his ulcerative colitis.  The Board finds that, through these statements, the Veteran has raised a claim of entitlement to a TDIU due to ulcerative colitis.

Given the allegations that the Veteran is unemployable due to ulcerative colitis, the Board finds that the claim for a TDIU is essentially a component of the claim for a higher rating for ulcerative colitis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU due to ulcerative colitis.  Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU due to ulcerative colitis, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU due to ulcerative colitis in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993).

On remand, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes a June 2009 VA intestines examination report documenting treatment the Veteran received at the VA in 2008 for his ulcerative colitis.  Specifically, an August 2008 treatment record documents the results of an esophagogastroduodenoscopy (EGD) and colonoscopy which essentially determined that the Veteran's ulcerative colitis was under control.  A December 2008 treatment record documents relative laboratory findings.  The claims file currently contains records from the East Orange, New Jersey VA Medical Center (VAMC) dated through December 2007.  Treatment records from the VAMC since December 2007, including the noted August and December 2008 treatment records, are not of record.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the East Orange VAMC all outstanding records of treatment for the Veteran for his ulcerative colitis, to include the August 2008 EGD and colonoscopy reports and the December 2008 laboratory report, since December 2007.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While the matters are on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should inform the Veteran of the information and evidence necessary to substantiate his claims, and should specify what evidence VA will provide and what evidence the Veteran is to provide.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, the matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to ulcerative colitis.

2.  The RO should obtain from the East Orange VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran's ulcerative colitis, to include the August 2008 EGD and colonoscopy reports and the December 2008 laboratory report, and any treatment records dated after December 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO's letter should explain how to establish entitlement to a TDIU due to ulcerative colitis.  The RO should also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include examination, if warranted), the RO should readjudicate the claim for an initial rating in excess of 30 percent for the ulcerative colitis and the claim for TDIU due to ulcerative colitis (to particularly include all that added to the record since the RO's last adjudication of the claims) in light of all pertinent evidence and legal authority.  The RO should consider and discuss whether any staged rating(s), pursuant to Fenderson, is (are) appropriate.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


